 

Case 1:16-cr-00011-GBD Document 32 Filed 06/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee eee ee eee eee eee ee ee ee eee eee x
UNITED STATES OF AMERICA,
-against-
ALEXANDER GUERRA, | 16 Crim. 11 (GBD)
Defendant. | |
wee eee eee ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled for June 17, 2020 is adjourned to July 28, 2020 at 10:00

am. On the Government’s motion, time is excluded in the interest of justice pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), until that time.

Dated: New York, New York
June 11, 2020
SO ORDERED.

ar 6 Donde

CEO B. DANIELS
nited States District Judge

 
